First, Acosta contends that the district court erred by denying
                his claim that appellate counsel was ineffective for failing to challenge the
                sufficiency of the evidence. Acosta fails to demonstrate deficiency or
                prejudice. The evidence presented at trial indicated that Acosta was
                driving with several friends and saw the victim walking alone. Upon
                exiting the vehicle, Acosta approached the victim, punched her in the
                head, and stole her purse. Acosta was identified as the assailant by the
                victim, a police officer who observed a portion of the incident, and several
                of the passengers who had been in the car with him. The reliability
                concerns regarding these identifications were explored at trial and the
                jury opted to resolve them against the defendant.      See McNair v. State,
                108 Nev. 53, 56, 825 P.2d 571, 573 (1992) (it is for the jury to determine
                the weight and credibility to give conflicting testimony). Because
                sufficient evidence supports the verdict, see Jackson v. Virginia, 443 U.S.
307, 319 (1979), appellate counsel was not ineffective for failing to
                challenge the sufficiency of the evidence. We conclude that the district
                court did not err by denying this claim.
                            Second, Acosta contends that the district court erred by
                denying his claim that trial counsel was ineffective for failing to obtain
                Raoul Salazar's presence at trial.i Acosta asserts that he and Salazar are
                similar in appearance and therefore Salazar's presence in court would
                have established reasonable doubt. Acosta fails to demonstrate prejudice.

                      'Acosta also suggests that counsel was ineffective for failing to
                investigate Salazar. This claim lacks merit because, other than noting
                that Salazar's physical description was similar to his, Acosta fails to
                explain what a more thorough investigation would have revealed.
                Hargrove v. State, 100 Nev. 498, 503, 686 P.2d 222, 225 (1984).



SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 194Th e
                After the incident, the victim and the officer had independent
                opportunities to observe Acosta and Salazar and each identified Acosta as
                the assailant. Although Salazar was not present in court, the jury heard
                testimony regarding his physical description and viewed photographs
                taken of him on the night in question. Acosta's claim that the result of the
                proceeding would have been different had the jury personally observed
                Salazar is purely speculative. We conclude that the district court did not
                err by denying this claim. See Browning v. State, 120 Nev. 347, 357, 91
P.3d 39, 47 (2004) ("[S]peculation does not demonstrate any prejudice.").
                            Third, Acosta contends that the district court erred by denying
                his claim that trial counsel was ineffective for failing to interview Lola
                Gallegos and have her testify at trial. Acosta asserts that Gallegos would
                have testified that Matthew Castellano, one of the passengers in the car
                with him on the night in question, told the defense that Salazar was the
                real assailant. Acosta fails to demonstrate prejudice because, at trial, a
                defense investigator testified that Castellano told him that Salazar was
                the real assailant and there is no indication that the result of the
                proceedings would have been different had Gallegos provided similar
                testimony. We conclude that the district court did not err by denying this
                claim.
                            Fourth, Acosta contends that the district court erred by
                denying his claim that counsel was ineffective for failing to investigate the
                location of the victim's lip balm. Acosta asserts that photographs of the lip
                balm prove its location was moved to bolster the State's case. Acosta fails
                to demonstrate deficiency or prejudice because the location of the lip balm
                was not relied upon to convict him, his allegation that the State
                repositioned evidence was explored at trial, and there is no indication that

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I94Th
                  the result of the proceedings would have been different had counsel
                  conducted further investigation. We conclude that the district court did
                  not err by denying this claim.
                              Having considered Acosta's contentions and concluded that
                  they lack merit, we
                              ORDER the judgment of the district court AFFIRMED.




                                                   Pickering



                                                    Parraguirre
                                                       —

                                                    L                             J.
                                                    Saitta



                  cc: Hon. Carolyn Ellsworth, District Judge
                       Law Office of Kristina Wildeveld
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    ze